DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are currently pending and under examination on the merits in the instant application.

Specification
The abstract of the disclosure is objected to because it does not contain a complete sentence.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: Page 31 of the specification contains a large blank area with only five lines of disclosure. It is unclear whether a disclosure is missing.  
Appropriate correction and/or clarification is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “red label (DsRed)” in Figure 1C as well as “yellow dotted line” and “fluorescent dots (DsRed)” in Figure 2A  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recite “(a) administering a solution” “to at least partially detach the retina to form a subretinal bleb, wherein the solution does not comprise the AAV vector”. 
negative limitation such that “the solution does not comprise the AAV vector”. As such, there is no positive limitation as to what the solution in step (a) should comprise thus, the claims fail to particularly point out and distinctly claim what the solution in step (a) should be in order “to at least partially detach the retina to form a subretinal bleb”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 11, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masland (US 2005/0208022 A1).
Masland teaches that one can treat a subject suffering from a photoreceptor cell degeneration disorder such as retinitis pigmentosa comprising administering an AAV vector encoding human melanopsin operably linked to a retinal cell-specific promoter into the subretinal space, wherein the photoreceptor cell consists of rods and cones and the retinal cell includes a horizontal cell and a bipolar cell. See paragraphs 0006, 0012, 0015, 0024, 0038, 0040, 

    PNG
    media_image1.png
    292
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    281
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    67
    474
    media_image3.png
    Greyscale

	Accordingly, claims 1, 3, 7-8, 11, 13, and 17-18 are described by Masland.

Claims 1-3, 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horsager et al. (US 2012/0093772 A1, applicant’s citation).
	Horsager teaches a method of restoring vision in a subject in need thereof comprising a subretinal injection of a solution of an AAV vector encoding melanopsin to a human eye, 
	Accordingly, claims 1-3, 5-9, 11-13, and 15-19 are described by Horsager et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Horsager et al. (US 2012/0093772 A1, applicant’s citation) in view of Cehajic-Kapetanovic et al. (The Lancet, February 26, 2014, poster abstract No. 82, applicant’s citation), Sancho-Pelluz et al. (Molecular Neurobiology, 2008, 38:253-269), and Constable et al. (US 2013/0323302 A1).
	Horsager teaches a method of restoring vision in a subject in need thereof comprising a subretinal injection of a solution of an AAV vector encoding melanopsin to a human eye, wherein melanopsin is operably linked to an ON bipolar cell-specific promoter or a non-cell type specific promoter CBA, thereby enabling expression of melanopsin in all bipolar cells, wherein the AAV vector can be AAV2, AAV5, and AAV8 Y733F, and wherein the subject has cone-rod dystrophy, inherited retinal degenerations, or retinitis pigmentosa.  See paragraphs 0006-0007, 0077, 0115-0117, 0126, 0136, 0164, and 0169. 
	Horsager does not expressly teach that the subject having “inherited retinal degenerations” has less than 50% or lacks functional cones and/or rods. Horsager also does not teach administering an AAV vector-free solution by subretinal injection prior to the subretinal injection of the AAV vector solution.
Cehajic-Kapetanovic teaches that inherited retinal degenerations (including retinitis pigmentosa) “lead to irreversible blindness due to progressive loss of rods and cones in the outer retina” and discloses that injection of an AAV2 vector expressing melanopsin “into the eyes of adult rd1 mice” improves visual sensitivity in the treated mice such that the “pupillary light reflect showed an enhancement in visual sensitivity, by two orders of magnitude, in eyes treated with melanopsin.” (emphasis added). See the entire abstract. 
Sancho-Pelluz teaches that retinitis pigmentosa (RP) is an inherited form of retinal degeneration resulting in the degeneration of rod-type photoreceptors followed by degeneration of cone-type photoreceptors leading to “blindness in the working age population” and that the rd1 mouse is “a relevant model for human RP”, wherein in the rd1 mouse, rod photoreceptor 
		Constable teaches that an ocular gene therapy comprising a subretinal injection of an AAV vector encoding a therapeutic gene can be practiced by two administration steps such that “the subretinal injection of vector suspension is preceded by subretinal injection of a small volume (e.g., about 0.1 to about 0.5 ml) of an appropriate fluid (such as saline or Ringer’s solution) into the subretinal space within the central retina. This initial injection into the subretinal space establishes an initial fluid bleb within the subretinal space, causing 
localized retinal detachment at the location of the initial bleb. This initial fluid bleb can facilitate targeted delivery of vector suspension to the subretinal space (by defining the plane of injection prior to vector delivery), and minimize possible vector administration into the choroid and the possibility of vector injection or reflux into the vitreous cavity.” (emphasis added). See paragraph 0315. 
		It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Horsager’s method in an adult subject with complete degeneration of rods and cones resulting from retinitis pigmentosa. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide visual sensitivity to the subject with retinitis pigmentosa (RP) having lost functional rods and cones, because one of ordinary skill in the art would have reasonably deemed that Horsager’s RP treatment method by subretinal injection of an AAV vector expressing melanopsin operably linked to a promoter is suitable to treat an adult RP subject with complete degeneration of rods and cones in view of Cehajic-Kapetanovic’s disclosure that melanopsin provided “enhancement in visual sensitivity” in an adult rd1 mouse, which was known to have complete degeneration of rods and cones thus deemed “a relevant model for human RP” as taught by Sancho-Pelluz. 

		Accordingly, claims 1-22 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635